DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/169556 filed on 01/25/2021. Claim 1-9 and 13-14 are pending and have been examined in this office action, claims 1-9 have been amended, and claims 13 and 14 have been newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 12, filed 1/25/2021, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spieker et al. U.S. Pub. No 2019/0001942 (“Spieker”).
an electric pump and an accumulator or another suitable type of electrically controlled brake fluid pressure control device may be used. AND [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request.)
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a brake operation device configured to”, “a wheel device configured to”, “a fluid pressure device 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claim limitations shown above can be supported in the specification in at least page 2 of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "feeling of strangeness" in claims 1, 13, and 14 is a relative term which renders the claim indefinite.  The term “feeling of strangeness " is not defined by the claim, the 
Applicant claims the occupant to avoid the “feeling of strangeness” when decelerating the vehicle using the disclosed invention. However, said term is indefinite, and has been broadly interpreted to be any level of “discomfort” of the occupant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. U.S. Pub. No. 20120136547 (“Miyazaki”) in view of Shimizu et al. U.S. Patent No. 6,283,561 (“Shimizu”), Spieker et al. U.S. Pub. No. 2019/0001942 (“Spieker”), Iura et al. U.S. Pub. No. 2007/0029963 (“Iura”), and Ferguson et al. U.S. Pub. No. 2013/0245877 (“Ferguson”).
Regarding claim 1
an electric power generator coupled to an engine of a vehicle and configured to provide regenerative torque that decelerate the vehicle upon deceleration of the vehicle via a power transmission path including the engine; (see at least [¶ 0064] FIG. 1 is a view illustrating the schematic configuration of a vehicle to which a brake control system according to an embodiment of the present invention is applied. The vehicle 1 illustrated in the view is formed as a so-called hybrid vehicle, and comprises: an engine 2; a 3-shaft power division mechanism 3 connected to a crankshaft, an output axis of the engine 2; a motor generator 4 by which power can be generated, connected to the power division mechanism 3; an electric motor 6 connected to the power division mechanism 3 via a transmission 5; and an electronic control unit 7 for a hybrid vehicle (hereinafter, referred to as a “hybrid ECU”, and every electronic control unit is referred to as an “ECU”), which controls the whole drive system of the vehicle 1. A right front wheel 9FR and a left front wheel 9FL, which are drive wheels of the vehicle 1, are connected to the transmission 5 via a drive shaft 8.)
a brake system that includes: a brake operation device configured to be operated by an occupant of the vehicle; (see at least [¶ 0072] The master cylinder unit 27 according to the present embodiment, as a manual fluid pressure source, sends out brake fluid to the disc brake units 21FR to 21RL, the pressure of the brake fluid being increased in accordance with an operation amount of a brake pedal 24, as a brake operating member, by a driver.)
	Miyazaki fails to explicitly disclose a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the 
a wheel braking device configured to put brake on a wheel of the vehicle using a brake fluid; and a fluid pressure device provide a brake fluid pressure that is a pressure of the brake fluid to be supplied to the wheel braking device by exclusively using (see at least [col. 14, line 26-37] In FIG. 1, the wheel cylinders 120 and 122 of the front left and front right wheels FL and FR are connected to the first hydraulic pressure chamber 56 of the hydro-booster 36 via the first fluid pressure passage 82. The wheel cylinders 124 and 126 of the rear left and rear right wheels RL and RR are connected to the second hydraulic pressure chamber 58 of the hydro-booster 36 via the second fluid pressure passage 84. In this case, the wheel cylinder pressure PW/C in each of the wheel cylinders 120 to 126 is controlled to be always equal to the master cylinder pressure PM/C. Accordingly, in the state shown in FIG. 1, the regular brake function is achieved.)
1) master cylinder configured to increase the brake fluid pressure in accordance with a brake operation amount that is an amount of a brake operation of the brake operation of the occupant, and (see at least [col. 16, line 40-55] FIG. 7 shows an example of a time chart which is achieved when an emergency brake operation is performed by a driver in the brake force control apparatus according to the present embodiment. A curve shown in FIG. 7-(A) indicates an example of a change generated in an amount of change (.DELTA.P.sub.M/C) of the master cylinder pressure P.sub.M/C per unit time (hereinafter referred to as a change rate .DELTA.P.sub.M/C) when an emergency brake operation is performed. A curve indicated by a dashed line and a curve indicated by a solid line show examples of changes in the master cylinder pressure P.sub.M/C and the wheel cylinder pressure P.sub.W/C in the same condition, respectively. In the system according to the present embodiment, the master cylinder pressure P.sub.M/C and the change rate .DELTA.P.sub.M/C are characteristic values of an amount of operation of the brake pedal 12 and an operation speed of the brake pedal 12, respectively.)
wherein the controller is configured to: calculate, when detecting the first control mode, the allowable deceleration rate using the brake operation amount; and (see at least [col. 16, line 40-55] FIG. 7 shows an example of a time chart which is achieved when an emergency brake operation is performed by a driver in the brake force control apparatus according to the present embodiment. A curve shown in FIG. 7-(A) indicates an example of a change generated in an amount of change (.DELTA.P.sub.M/C) of the master cylinder pressure P.sub.M/C per unit time (hereinafter referred to as a change rate .DELTA.P.sub.M/C) when an emergency brake operation is performed. A curve indicated by a dashed line and a curve indicated by a solid line show examples of changes in the master cylinder pressure P.sub.M/C and the wheel cylinder pressure P.sub.W/C in the same condition, respectively. In the system according to the present embodiment, the master cylinder pressure P.sub.M/C and the change rate .DELTA.P.sub.M/C are characteristic values of an amount of operation of the brake pedal 12 and an operation speed of the brake pedal 12, respectively.)
	Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki to incorporate the teachings of Shimizu and include a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate. Doing so allows for more accurate and efficient braking system to properly decelerate the vehicle.	
	Furthermore, Miyazaki in view of Shimizu fail to explicitly disclose the vehicle control apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.
	However, Spieker teaches the vehicle control apparatus to include:
2) an electric pump in a second control mode in which the vehicle automatically decelerates to keep a distance between the vehicle and a proceeding vehicle; (see at least [¶ 0052] an electric pump and an accumulator or another suitable type of electrically controlled brake fluid pressure control device may be used. AND [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.))
a first sensor configured to detect the brake operation amount; (see at least [Fig. 2B] #16 Stroke Sensor AND [¶ 0043] A stroke sensor 16 measures a stroke (i . e . , position ) of the brake pedal 14 , of a stroke of an input rod , or a stroke of a piston of the master cylinder 12.)
a second sensor configured to detect the brake fluid pressure of the fluid pressure device; and (see at least [Fig. 2A] #9 Pressure Sensor AND [¶ 0005] A pressure sensor measures a pressure of the brake fluid applied to the brake caliper.)
calculate, when detecting the second control mode, the allowable deceleration rate, without using the brake operation amount, using the brake fluid pressure provided from the electric pump (see at least [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.))
	Thus, Miyazaki in view of Shimizu discloses the vehicle control apparatus for decelerating a vehicle. Spieker teaches the apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.

	Furthermore, Miyazaki in view of Shimizu and Spieker fail to explicitly disclose the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.
	However, Iura teaches the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate; and restrict the regenerative torque of the electric power generator to the limit value, (see at least [¶ 0083] Further, when the DC intermediate voltage V.sub.PN is lower than the voltage V.sub.OVL during rapid deceleration, the AC motor is decelerated at a reduction rate .alpha..sub.d in the response to a rapid deceleration instruction. On the other hand, when the DC intermediate voltage V.sub.PN is higher than the voltage V.sub.OVL, the range of the regenerative torque limit value becomes narrower as the DC intermediate voltage becomes higher. Therefore, the reduction rate .alpha..sub.d is gradually lowered to cause the AC motor to be decelerated at a regenerative level which can be absorbed by the power converter. As a result, the AC motor can be smoothly decelerated.)
	Thus, Miyazaki in view of Shimizu and Spieker discloses the vehicle control apparatus for decelerating a vehicle. Iura teaches the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.

	Furthermore, Miyazaki in view of Shimizu, Spieker, and Iura fail to explicitly disclose calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort.
	However, Ferguson teaches a controller configured to: calculate an allowable deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing strong feeling of strangeness; (see at least [¶ 0058] Additionally, the vehicle 402 may maintain weightings for each of the constraints. For instance, the constraint on the speed of the vehicle 402 may be weighted more heavily than the constraint on the deceleration of the vehicle 402, as the constraint on the speed may be based on a traffic law (e.g., a speed limit) while the constraint on the deceleration may be based on passenger comfort. Other weightings are possible as well.)
	Thus, Miyazaki in view of Shimizu, Spieker, and Iura discloses the vehicle control apparatus for decelerating a vehicle. Ferguson teaches calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of 

Regarding claim 13 as best understood, Miyazaki discloses a vehicle control apparatus for a vehicle including:
an electric power generator coupled to an engine of a vehicle and configured to provide regenerative torque that decelerates the vehicle upon deceleration of the vehicle via a power transmission path including the engine, (see at least [¶ 0064] FIG. 1 is a view illustrating the schematic configuration of a vehicle to which a brake control system according to an embodiment of the present invention is applied. The vehicle 1 illustrated in the view is formed as a so-called hybrid vehicle, and comprises: an engine 2; a 3-shaft power division mechanism 3 connected to a crankshaft, an output axis of the engine 2; a motor generator 4 by which power can be generated, connected to the power division mechanism 3; an electric motor 6 connected to the power division mechanism 3 via a transmission 5; and an electronic control unit 7 for a hybrid vehicle (hereinafter, referred to as a “hybrid ECU”, and every electronic control unit is referred to as an “ECU”), which controls the whole drive system of the vehicle 1. A right front wheel 9FR and a left front wheel 9FL, which are drive wheels of the vehicle 1, are connected to the transmission 5 via a drive shaft 8.)
and including a wheel braking device configured to put brake on a wheel of the vehicle by using a brake fluid pressure, (see at least [¶ 0072] The master cylinder unit 27 according to the present embodiment, as a manual fluid pressure source, sends out brake fluid to the disc brake units 21FR to 21RL, the pressure of the brake fluid being increased in accordance with an operation amount of a brake pedal 24, as a brake operating member, by a driver.)
Miyazaki fails to explicitly a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate. However, Shimizu teaches the vehicle control apparatus to include:
wherein the controller is configured to: calculate, when detecting a first control mode, the allowable deceleration rate using a brake operation amount that is a brake stroke performed by the occupant, wherein the first control mode allows the vehicle to decelerate using a brake fluid pressure provided from a master cylinder, and wherein the master cylinder is configured to increase a brake fluid pressure in accordance with the brake operation amount; and (see at least [col. 16, line 40-55] FIG. 7 shows an example of a time chart which is achieved when an emergency brake operation is performed by a driver in the brake force control apparatus according to the present embodiment. A curve shown in FIG. 7-(A) indicates an example of a change generated in an amount of change (.DELTA.P.sub.M/C) of the master cylinder pressure P.sub.M/C per unit time (hereinafter referred to as a change rate .DELTA.P.sub.M/C) when an emergency brake operation is performed. A curve indicated by a dashed line and a curve indicated by a solid line show examples of changes in the master cylinder pressure P.sub.M/C and the wheel cylinder pressure P.sub.W/C in the same condition, respectively. In the system according to the present embodiment, the master cylinder pressure P.sub.M/C and the change rate .DELTA.P.sub.M/C are characteristic values of an amount of operation of the brake pedal 12 and an operation speed of the brake pedal 12, respectively.)
	Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate base don brake operation amount. Shimizu teaches a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki to incorporate the teachings of Shimizu and include a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate. Doing so allows for more accurate and efficient braking system to properly decelerate the vehicle.	
	Furthermore, Miyazaki in view of Shimizu fail to explicitly disclose the vehicle control apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.
	However, Spieker teaches the vehicle control apparatus to include:
the vehicle control apparatus comprising: a memory; and a controller coupled with the memory, (see at least [¶ 0088] The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules. AND [¶ 0011] In further features, the pressure control module (i) actuates the pressure control 
calculate, when detecting a second control mode, the allowable deceleration rate, without using the brake operation amount, by using a brake fluid pressure provided from an electric pump, wherein the second control mode allows the vehicle to automatically decelerate, without using the master cylinder, by using a brake fluid pressure provided from the electric pump to keep a distance between the vehicle and a preceding vehicle (see at least [¶ 0052] an electric pump and an accumulator or another suitable type of electrically controlled brake fluid pressure control device may be used. AND [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.))
Thus, Miyazaki in view of Shimizu discloses the vehicle control apparatus for decelerating a vehicle. Spieker teaches the apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.

Furthermore, Miyazaki in view of Shimizu and Spieker fail to explicitly disclose the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.
However, Iura teaches the vehicle control apparatus to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate; and restrict the regenerative torque of the electric power generator to the limit value, (see at least [¶ 0083] Further, when the DC intermediate voltage V.sub.PN is lower than the voltage V.sub.OVL during rapid deceleration, the AC motor is decelerated at a reduction rate .alpha..sub.d in the response to a rapid deceleration instruction. On the other hand, when the DC intermediate voltage V.sub.PN is higher than the voltage V.sub.OVL, the range of the regenerative torque limit value becomes narrower as the DC intermediate voltage becomes higher. Therefore, the reduction rate .alpha..sub.d is gradually lowered to cause the AC motor to be decelerated at a regenerative level which can be absorbed by the power converter. As a result, the AC motor can be smoothly decelerated.)
Thus, Miyazaki in view of Shimizu and Spieker discloses the vehicle control apparatus for decelerating a vehicle. Iura teaches the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.

	Furthermore, Miyazaki in view of Shimizu, Spieker, and Iura fail to explicitly disclose calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort.
	However, Ferguson teaches the control apparatus wherein when decelerating the vehicle, the controller is configured to: calculate an allowable deceleration rate that is an upper limit of a deceleration rate of the vehicle, the deceleration rate configured to prevent an occupant of the vehicle from experiencing strong feeling of strangeness; (see at least [¶ 0058] Additionally, the vehicle 402 may maintain weightings for each of the constraints. For instance, the constraint on the speed of the vehicle 402 may be weighted more heavily than the constraint on the deceleration of the vehicle 402, as the constraint on the speed may be based on a traffic law (e.g., a speed limit) while the constraint on the deceleration may be based on passenger comfort. Other weightings are possible as well.) 
	Thus, Miyazaki in view of Shimizu, Spieker, and Iura discloses the vehicle control apparatus for decelerating a vehicle. Ferguson teaches calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort.


Regarding claim 14 as best understood, Miyazaki discloses a vehicle control apparatus comprising: 
an electric power generator coupled to an engine of a vehicle and configured to provide regenerative torque that decelerates the vehicle upon deceleration of the vehicle via a power transmission path including the engine; (see at least [¶ 0064] FIG. 1 is a view illustrating the schematic configuration of a vehicle to which a brake control system according to an embodiment of the present invention is applied. The vehicle 1 illustrated in the view is formed as a so-called hybrid vehicle, and comprises: an engine 2; a 3-shaft power division mechanism 3 connected to a crankshaft, an output axis of the engine 2; a motor generator 4 by which power can be generated, connected to the power division mechanism 3; an electric motor 6 connected to the power division mechanism 3 via a transmission 5; and an electronic control unit 7 for a hybrid vehicle (hereinafter, referred to as a “hybrid ECU”, and every electronic control unit is referred to as an “ECU”), which controls the whole drive system of the vehicle 1. A right front wheel 9FR and a left front wheel 9FL, which are drive wheels of the vehicle 1, are connected to the transmission 5 via a drive shaft 8.
a brake system that includes: a brake operation device configured to be operated by an occupant of the vehicle; (see at least [¶ 0072] The master cylinder unit 27 according to the present embodiment, as a manual fluid pressure source, sends out brake fluid to the disc brake units 21FR to 21RL, the pressure of the brake fluid being increased in accordance with an operation amount of a brake pedal 24, as a brake operating member, by a driver.)
Miyazaki fails to explicitly a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate. However, Shimizu teaches the vehicle control apparatus to include:
a wheel braking device configured to put brake on a wheel of the vehicle using a brake fluid; and a fluid pressure device configured to provide a brake fluid pressure that is a pressure of the brake fluid to be supplied to the wheel braking device by exclusively using (see at least [col. 14, line 26-37] In FIG. 1, the wheel cylinders 120 and 122 of the front left and front right wheels FL and FR are connected to the first hydraulic pressure chamber 56 of the hydro-booster 36 via the first fluid pressure passage 82. The wheel cylinders 124 and 126 of the rear left and rear right wheels RL and RR are connected to the second hydraulic pressure chamber 58 of the hydro-booster 36 via the second fluid pressure passage 84. In this case, the wheel cylinder pressure PW/C in each of the wheel cylinders 120 to 126 is controlled to be always equal to the master cylinder pressure PM/C. Accordingly, in the state shown in FIG. 1, the regular brake function is achieved.
1) a master cylinder configured to increase the brake fluid pressure in accordance with a brake operation amount that is an amount of a brake operation of the brake operation device in a first control mode in which the vehicle decelerates by the brake operation of the occupant, and (see at least [col. 16, line 40-55] FIG. 7 shows an example of a time chart which is achieved when an emergency brake operation is performed by a driver in the brake force control apparatus according to the present embodiment. A curve shown in FIG. 7-(A) indicates an example of a change generated in an amount of change (.DELTA.P.sub.M/C) of the master cylinder pressure P.sub.M/C per unit time (hereinafter referred to as a change rate .DELTA.P.sub.M/C) when an emergency brake operation is performed. A curve indicated by a dashed line and a curve indicated by a solid line show examples of changes in the master cylinder pressure P.sub.M/C and the wheel cylinder pressure P.sub.W/C in the same condition, respectively. In the system according to the present embodiment, the master cylinder pressure P.sub.M/C and the change rate .DELTA.P.sub.M/C are characteristic values of an amount of operation of the brake pedal 12 and an operation speed of the brake pedal 12, respectively.)
wherein the circuitry is configured to: calculate, when detecting the first control mode, the allowable deceleration rate using the brake operation amount; and (see at least [col. 16, line 40-55] FIG. 7 shows an example of a time chart which is achieved when an emergency brake operation is performed by a driver in the brake force control apparatus according to the present embodiment. A curve shown in FIG. 7-(A) indicates an example of a change generated in an amount of change (.DELTA.P.sub.M/C) of the master cylinder pressure P.sub.M/C per unit time (hereinafter referred to as a change rate .DELTA.P.sub.M/C) when an emergency brake operation is performed. A curve indicated by a dashed line and a curve indicated by a solid line show examples of changes in the master cylinder pressure P.sub.M/C and the wheel cylinder pressure P.sub.W/C in the same condition, respectively. In the system according to the present embodiment, the master cylinder pressure P.sub.M/C and the change rate .DELTA.P.sub.M/C are characteristic values of an amount of operation of the brake pedal 12 and an operation speed of the brake pedal 12, respectively.)
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate base don brake operation amount. Shimizu teaches a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki to incorporate the teachings of Shimizu and include a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate. Doing so allows for more accurate and efficient braking system to properly decelerate the vehicle.	
Furthermore, Miyazaki in view of Shimizu fail to explicitly disclose the vehicle control apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.
However, Spieker teaches the vehicle control apparatus to include:
2) an electric pump in a second control mode in which the vehicle automatically decelerates to keep a distance between the vehicle and a preceding vehicle; (see at least [¶ 0052] an electric pump and an accumulator or another suitable type of electrically controlled brake fluid pressure control device may be used. AND [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.))
a first sensor configured to detect the brake operation amount; (see at least [Fig. 2B] #16 Stroke Sensor AND [¶ 0043] A stroke sensor 16 measures a stroke (i . e . , position ) of the brake pedal 14 , of a stroke of an input rod , or a stroke of a piston of the master cylinder 12.)
a second sensor configured to detect the brake fluid pressure of the fluid pressure device; and (see at least [Fig. 2A] #9 Pressure Sensor AND [¶ 0005] A pressure sensor measures a pressure of the brake fluid applied to the brake caliper.)
calculate, when detecting the second control mode, the allowable deceleration rate, without using the brake operation amount, using the brake fluid pressure provided from the electric pump (see at least [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.))
Thus, Miyazaki in view of Shimizu discloses the vehicle control apparatus for decelerating a vehicle. Spieker teaches the apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu to incorporate the teachings of Spieker and include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle. Doing so allows for properly decelerating the vehicle and braking within a safe threshold. 	
Furthermore, Miyazaki in view of Shimizu and Spieker fail to explicitly disclose the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.
However, Iura the apparatus to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate; and restrict the regenerative torque of the electric power generator to the limit value, (see at least [¶ 0083] Further, when the DC intermediate voltage V.sub.PN is lower than the voltage V.sub.OVL during rapid deceleration, the AC motor is decelerated at a reduction rate .alpha..sub.d in the response to a rapid deceleration instruction. On the other hand, when the DC intermediate voltage V.sub.PN is higher than the voltage V.sub.OVL, the range of the regenerative torque limit value becomes narrower as the DC intermediate voltage becomes higher. Therefore, the reduction rate .alpha..sub.d is gradually lowered to cause the AC motor to be decelerated at a regenerative level which can be absorbed by the power converter. As a result, the AC motor can be smoothly decelerated.)
	Thus, Miyazaki in view of Shimizu and Spieker discloses the vehicle control apparatus for decelerating a vehicle. Iura teaches the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu and Spieker to incorporate the teachings of Iura and include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque. Doing so allows for limiting the torque to decelerate the vehicle.
	Furthermore, Miyazaki in view of Shimizu, Spieker, and Iura fail to explicitly disclose calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort.
	However, Ferguson teaches circuitry configured to: calculate an allowable deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing strong feeling of strangeness;   ;    Reply to Office Action of November 25, 2020(see at least [¶ 0058] Additionally, the vehicle 402 may maintain weightings for each of the constraints. For instance, the constraint on the speed of the vehicle 402 may be weighted more heavily than the constraint on the deceleration of the vehicle 402, as the constraint on the speed may be based on a traffic law (e.g., a speed limit) while the constraint on the deceleration may be based on passenger comfort. Other weightings are possible as well.)
	Thus, Miyazaki in view of Shimizu, Spieker, and Iura discloses the vehicle control apparatus for decelerating a vehicle. Ferguson teaches calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu, Spieker, and Iura to incorporate the teachings of Ferguson by calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort. Doing so allows for comfortable deceleration of the vehicle.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Shimizu, Spieker, and Iura as applied to claim 1 above, and further in view of Kato U.S. Patent No. 6,606,548 (“Kato”).
Regarding claim 2 as best understood, Miyazaki discloses a vehicle control apparatus for transferring a regenerative torque to the wheels associated with said vehicle in order to allow for vehicle braking. Miyazaki fails to explicitly disclose the control apparatus to detect an allowable deceleration rate based on the brake operation amount.
However, Ishii teaches the vehicle control apparatus according to claim 1, wherein the controller sets, when detecting the first control mode, the allowable deceleration rate on the basis of the brake operation amount and (see at least [claim 1] A brake device comprising: a front braking mechanism operable to perform a braking operation by pressing of a brake pad against a rotating disk rotor with use of a fluid pressure generated in a master cylinder in response to an operation of a braking operator;)
Thus, Miyazaki discloses a vehicle control apparatus for transferring a regenerative torque to the wheels associated with said vehicle in order to allow for vehicle braking. Ishii teaches the control apparatus to detect an allowable deceleration rate based on the brake operation amount.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyazaki and incorporate the teachings of Ishii to detect an allowable deceleration rate based on the brake operation amount. Doing so allows for efficient vehicle braking and deceleration.
Miyazaki in view of Ishii fails to explicitly disclose the first deceleration rate setting unit that sets the allowable declaration rate of the vehicle based on a first data group.
However, Sakurazawa teaches the allowable declaration rate of the vehicle on a basis of a first data group, and (see at least [¶ 0072] After step S2, the control apparatus 100 estimates the deceleration of the vehicle CR based on the signals from the wheel speed sensors 91 (S3). After Step s3, the control apparatus 100 calculates a reference deceleration based on the signal from the brake pedal stroke sensor 96 and the reference table (S4).)
Thus, Miyazaki in view of Ishii discloses the vehicle control apparatus that includes a first deceleration rate setting unit that decelerates the vehicle to an allowable deceleration work rate based on brake operation amount by the operator. Sakurazawa teaches the first deceleration rate setting unit that decelerates the vehicle based a first group of data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of 
Furthermore, Miyazaki in view of Ishii and Sakurazawa fails to explicitly disclose the vehicle control apparatus to include a second declaration rate setting unit to set the deceleration rate based on brake fluid pressure.
However, Spieker teaches the controller sets, when detecting the second control mode, the allowable deceleration rate on the basis of the brake fluid pressure (see at least [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.) 
Thus, Miyazaki in view of Ishii and Sakurazawa disclose a vehicle control apparatus that sets the deceleration rate based on the brake operation amount by the operator or based on first group data. Spieker teaches the vehicle control apparatus to include a second declaration rate setting unit to set the deceleration rate based on brake fluid pressure.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Ishii and Sakurazawa to incorporate the teachings of Spieker to include a second declaration rate setting unit to set the deceleration rate based on brake fluid pressure. Doing so allows for safer 
Miyazaki in view of Ishii, Sakurazawa, and Spieker fails to explicitly disclose the vehicle control apparatus to set the decoration rate based on a second data group different from the first data group.
However, Kato further teaches the second deceleration on the basis of a second data group that is different from the first data group (see at least [claim 7] an estimated vehicle deceleration calculator for calculating a vehicle deceleration using an output signal from the hydraulic pressure detector;) 
Thus, Miyazaki in view of Ishii, Sakurazawa, and Spieker disclose a vehicle control apparatus that sets the deceleration rate based on the brake operation amount by the operator or based on first group data or brake fluid pressure. Kato teaches the vehicle control apparatus to set the decoration rate based on a second data group different from the first data group.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Ishii, Sakurazawa, and Spieker to incorporate the teachings of Kato to include a second declaration rate setting unit to set the deceleration rate based on a second data group different from the first data group. Doing so allows for safer operation and control of the vehicle in the case where the deceleration rate cannot be determined based on vehicle operator.

Regarding claim 3 as best understood, Miyazaki discloses a vehicle control apparatus for transferring a regenerative torque to the wheels associated with said vehicle in order to allow 
However, Ishii discloses the vehicle control apparatus according to claim 1, wherein the controller sets, when detecting the first control mode, the allowable deceleration rate on the basis of the brake operation amount (see at least [claim 1] A brake device comprising: a front braking mechanism operable to perform a braking operation by pressing of a brake pad against a rotating disk rotor with use of a fluid pressure generated in a master cylinder in response to an operation of a braking operator;)
Thus, Miyazaki discloses a vehicle control apparatus for transferring a regenerative torque to the wheels associated with said vehicle in order to allow for vehicle braking. Ishii teaches the control apparatus to detect an allowable deceleration rate based on the brake operation amount.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyazaki and incorporate the teachings of Ishii to detect an allowable deceleration rate based on the brake operation amount. Doing so allows for efficient vehicle braking and deceleration.
Ishii fails to explicitly disclose first deceleration rate setting unit that sets the allowable declaration rate of the vehicle based on a first data group.
However, Sakurazawa teaches the first deceleration rate settings unit sets, when the control mode is to be executed, the allowable deceleration rate on the basis of a first data group, and (see at least [¶ 0072] After step S2, the control apparatus 100 estimates the deceleration of the vehicle CR based on the signals from the wheel speed sensors 91 (S3). After Step s3, the control apparatus 100 calculates a reference deceleration based on the signal from the brake pedal stroke sensor 96 and the reference table (S4).)
Thus, Ishii discloses the vehicle control apparatus that includes a first deceleration rate setting unit that decelerates the vehicle to an allowable deceleration work rate based on brake operation amount by the operator. Sakurazawa teaches the first deceleration rate setting unit that decelerates the vehicle based a first group of data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishii to incorporate the teachings of Sakurazawa to set the first deceleration rate based on a gathered first group of data. Doing so allows for safer operation and control of the vehicle in the case where the deceleration rate cannot be determined based on vehicle operator.
Ishii in view of Sakurazawa fails to explicitly disclose the vehicle control apparatus to include a second declaration rate setting unit to set the deceleration rate based on brake fluid pressure.
However, Spieker teaches the controller, when detecting the second control mode, converts the brake fluid pressure into the brake operation amount, and sets the allowable deceleration rate on the basis of the converted brake operation amount (see at least [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.)
Thus, Ishii in view of Sakurazawa disclose a vehicle control apparatus that sets a deceleration rate based on the brake operation amount by the operator or based on first group data. Spieker teaches the vehicle control apparatus to include a second declaration rate setting unit to set the deceleration rate based on brake fluid pressure.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishii in view of Sakurazawa to incorporate the teachings of Spieker to include a second declaration rate setting unit to set the deceleration rate based on brake fluid pressure. Doing so allows for safer operation and control of the vehicle in the case where the deceleration rate cannot be determined based on vehicle operator.
Ishii in view of Sakurazawa and Spieker fails to explicitly disclose the vehicle control apparatus to set the decoration rate based on a second data group different from the first data group.
However, Kato teaches the deceleration rate on the basis of the first data group (see at least [claim 7] an estimated vehicle deceleration calculator for calculating a vehicle deceleration using an output signal from the hydraulic pressure detector;) 
Thus, Ishii in view of Sakurazawa and Spieker disclose a vehicle control apparatus that sets the deceleration rate based on the brake operation amount by the operator or based on first group data or brake fluid pressure. Kato teaches the vehicle control apparatus to set the decoration rate based on a data group.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Shimizu, Spieker, and Iura as applied to claim 1 above, and further in view of Crombez U.S. Pub. No. 2003/0184155 (“Crombez”).
Regarding claim 4 as best understood, Miyazaki in view of Shimizu, Spieker, and Iura discloses the invention as disclosed above, an apparatus for controlling a vehicle during deceleration on the basis of first and second control modes. Miyazaki in view of Shimizu, Spieker, and Iura fail to explicitly disclose an apparatus for calculating a first and second deceleration rate based on allowable vehicle deceleration and vehicle aerodynamics respectively, as well as a torque calculation based on the electric power generator work rate.
However, Crombez teaches the vehicle control apparatus according to claim 1, further comprising:
a first work rate calculator configured to calculate a first deceleration work rate, the first deceleration work rate causing a deceleration rate upon the deceleration of the vehicle to reach the allowable deceleration rate set for which detecting the first control mode  or the allowable deceleration rate set for when detecting the second control mode; (see at least [Fig. 3A] #122 CALCULATE KINEMATIC ACCELERATION Ak FROM VEHICLE SPEED (CHANGE IN VEHICLE SPEED OVER TIME))
a second work rate calculator configured to calculate, on a basis of a traveling speed upon the deceleration of the vehicle, a second deceleration work rate, the second deceleration work rate corresponding to traveling resistance that decelerates the vehicle; (see at least [Fig. 3A] #124 CALCULATE ACCELERATION Aa DUE TO AERODYNAMICS: Aa = V2 x area x Cdrag)
an upper limit work rate calculator configured to subtract the second deceleration work rate from the first deceleration work rate and to thereby calculate an upper limit work rate of the electric power generator; and (see at least [Fig. 3A] #126 CALCULATE ACCELERATION Ab DUE TO BRAKE TORQUE: Ab = Ak - Aa) 
an upper limit torque calculator configured to calculate upper limit torque of the electric power generator on a basis of the upper limit work rate of the electric power generator, wherein the controller is configured to control the regenerative torque of the electric power generator on a basis of the upper limit torque (see at least [Fig. 3B] #146 CALCULATE REQUIRED TORQUE TO PRESSURE PARAMETERS TO CORRECT ERROR IN ACCELERATION, AND #148 ADJUST TORQUE TO PRESSURE PARAMETERS) 
Thus, Miyazaki in view of Shimizu, Spieker, and Iura discloses an apparatus for controlling a vehicle during deceleration on the basis of first and second control modes. Crombez teaches an apparatus for calculating a first and second deceleration rate based on allowable vehicle deceleration and vehicle aerodynamics respectively, as well as a torque calculation based on the electric power generator work rate.
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Shimizu, Spieker, Iura, and Kato as applied to claim 1 above, and further in view of Crombez U.S. Pub. No. 2003/0184155 (“Crombez”).
Regarding claim 5 as best understood, Miyazaki in view of Shimizu, Spieker, Iura, and Kato disclose the invention as disclosed above, with respect to claim 2. Miyazaki in view of the cited references disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode and data generated during each mode. Miyazaki in view of Shimizu, Spieker, Iura, and Kato fail to explicitly disclose an apparatus for calculating a first and second deceleration rate based on allowable vehicle deceleration and vehicle aerodynamics respectively, as well as a torque calculation based on the electric power generator work rate.
However, Crombez teaches the vehicle control apparatus according to claim 2, further comprising:
a first work rate calculator to calculate a first deceleration work rate, the first deceleration work rate causing a deceleration rate upon the deceleration of the vehicle to reach the allowable deceleration rate set for when detecting the first control mode or the allowable deceleration rate set for when detecting the second control mode; #122 CALCULATE KINEMATIC ACCELERATION Ak FROM VEHICLE SPEED (CHANGE IN VEHICLE SPEED OVER TIME))
a second work rate calculator configured to calculate, on a basis of a traveling speed upon the deceleration of the vehicle, a second deceleration work rate, the second deceleration work rate corresponding to traveling a resistance that decelerates the vehicle; (see at least [Fig. 3A] #124 CALCULATE ACCELERATION Aa DUE TO AERODYNAMICS: Aa = V2 x area x Cdrag)
an upper limit work rate calculator configured subtract the second deceleration work rate from the first deceleration work rate and to thereby calculate an upper limit work rate of the electric power generator; and (see at least [Fig. 3A] #126 CALCULATE ACCELERATION Ab DUE TO BRAKE TORQUE: Ab = Ak - Aa)
an upper limit torque calculator configured to calculate upper limit torque of the electric power generator on a basis of the upper limit work rate of the electric power generator, wherein the controller is configured to control the regenerative torque of the electric power generator on a basis of the upper limit torque (see at least [Fig. 3B] #146 CALCULATE REQUIRED TORQUE TO PRESSURE PARAMETERS TO CORRECT ERROR IN ACCELERATION, AND #148 ADJUST TORQUE TO PRESSURE PARAMETERS)
Thus, Ishii in view of Miyazaki in view of Shimizu, Spieker, Iura, and Kato discloses an apparatus for controlling a vehicle during deceleration on the basis of first and second control modes. Crombez teaches an apparatus for calculating a first and second deceleration rate based on allowable vehicle deceleration and vehicle aerodynamics respectively, as well as a torque calculation based on the electric power generator work rate.


Regarding claim 6 as best understood, Miyazaki in view of Shimizu, Spieker, Iura, and Kato disclose the invention as disclosed above, with respect to claim 3. Miyazaki in view of the cited references disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode and data generated during each mode. Miyazaki in view of Shimizu, Spieker, Iura, and Kato fail to explicitly disclose an apparatus for calculating a first and second deceleration rate based on allowable vehicle deceleration and vehicle aerodynamics respectively, as well as a torque calculation based on the electric power generator work rate.
However, Crombez teaches the vehicle control apparatus according to claim 3, further comprising:
a first work rate calculator configured to calculate a first deceleration work rate, the first deceleration work rate causing a deceleration rate upon the decoration of the vehicle to reach the allowable deceleration rate set for when detecting the first control mode or the allowable deceleration rate set for when detecting the second control mode; (see at least [Fig. 3A] #122 CALCULATE KINEMATIC ACCELERATION Ak FROM VEHICLE SPEED (CHANGE IN VEHICLE SPEED OVER TIME))
a second work rate calculator configured to calculate, on a basis of a traveling speed upon the decoration for the vehicle, a second deceleration work rate, the second deceleration work rate corresponding to traveling resistance that decelerates the vehicle; (see at least [Fig. 3A] #124 CALCULATE ACCELERATION Aa DUE TO AERODYNAMICS: Aa = V2 x area x Cdrag)
an upper limit work rate calculator configured to subtract the second deceleration work rate from the first deceleration work rate and to thereby calculate an upper limit work rate of the electric power generator; and (see at least [Fig. 3A] #126 CALCULATE ACCELERATION Ab DUE TO BRAKE TORQUE: Ab = Ak - Aa)
an upper limit torque calculator configured to calculate upper limit torque of the electric power generator on a basis of the upper limit work rate of the electric power generator, wherein the controller is configured to control the regenerative torque of the electric power generator on a basis of the upper limit torque (see at least [Fig. 3B] #146 CALCULATE REQUIRED TORQUE TO PRESSURE PARAMETERS TO CORRECT ERROR IN ACCELERATION, AND #148 ADJUST TORQUE TO PRESSURE PARAMETERS) 
Thus, Miyazaki in view of Shimizu, Spieker, Iura, and Kato discloses an apparatus for controlling a vehicle during deceleration on the basis of first and second control modes. Crombez teaches an apparatus for calculating a first and second deceleration rate based on allowable vehicle deceleration and vehicle aerodynamics respectively, as well as a torque calculation based on the electric power generator work rate.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Shimizu, Spieker, Iura, and Crombez as applied to claim 4 above, and further in view of Nishina et al. U.S. Pub. No. 2005/0218717 (“Nishina”).
Regarding claim 7 as best understood, Miyazaki in view of Shimizu, Spieker, Iura, and Crombez disclose the invention as described above, with respect to claim 5. Miyazaki in view of Spieker, Kato, and Crombez disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode, data generated during each mode, and the deceleration associated with the vehicle’s aerodynamics and target deceleration. The above references fail to explicitly disclose a vehicle control apparatus that includes calculating a new deceleration work rate based on engine speed and calculating an engine work rate upper limit based on the new deceleration value.
However, Nishina teaches vehicle control apparatus according to claim 4, further comprising:
a third work rate calculator configured to calculate a third deceleration work rate on a basis of a revolution speed of the engine, the third deceleration work rate corresponding to engine revolution resistance that decelerates the vehicle, (see at least [¶ 0104] Further, a rotation speed calculation circuit section 80 calculating an engine rotation Speed based upon a vehicle Speed, an engine braking calculation circuit Section 84 calculating an engine braking force generating in response to an engine rotation Speed, and an exhaust braking force calculation circuit Section 85 calculating an exhaust braking force in response to an engine rotation Speed are provided, and these engine braking force and exhaust braking force are added in an addition circuit section 86.)
wherein the upper limit work rate calculator is configured to subtract the second deceleration work rate and the third deceleration work rate from the first deceleration work rate, and to thereby calculate the upper limit work rate of the electric power generator (see at least [¶ 0105] And a subtracter 87 Subtracting an addition value of the engine braking force and the exhaust braking force from the motor braking force of the motor braking force calculation circuit Section 83 is provided, and a motor braking torque output circuit Section 89 outputs this Subtracted value as a motor braking torque.)
Thus, Ishii in view of Miyazaki in view of Shimizu, Spieker, Iura, and Crombez disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode, data generated during each mode, and the deceleration associated with the vehicle’s aerodynamics and target deceleration. Nishina teaches a vehicle control apparatus that includes calculating a new deceleration based on engine speed and calculating an upper limit based on the new deceleration value.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu, Spieker, Iura, and Crombez to incorporate the teachings of Nishina to calculate vehicle deceleration rate based on engine speed and calculating a new deceleration work rate based on .

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Shimizu, Spieker, Iura, Kato and Crombez as applied to claims 5-6 above, and further in view of Nishina et al. U.S. Pub. No. 2005/0218717 (“Nishina”).
Regarding claim 8 as best understood, Miyazaki in view of Shimizu, Spieker, Iura, Kato and Crombez disclose the invention as described above, with respect to claim 5. Miyazaki in view of Spieker, Kato, and Crombez disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode, data generated during each mode, and the deceleration associated with the vehicle’s aerodynamics and target deceleration. The above references fail to explicitly disclose a vehicle control apparatus that includes calculating a new deceleration based on engine speed and calculating an upper limit based on the new deceleration value.
However, Nishina teaches vehicle control apparatus according to claim 5, further comprising:
a third work rate calculator configured to calculate a third deceleration work rate on a basis of a revolution speed of the engine, the third deceleration work rate corresponding to engine revolution resistance that decelerates the vehicle, (see at least [¶ 0104] Further, a rotation speed calculation circuit section 80 calculating an engine rotation Speed based upon a vehicle Speed, an engine braking calculation circuit Section 84 calculating an engine braking force generating in response to an engine rotation Speed, and an exhaust braking force calculation circuit Section 85 calculating an exhaust braking force in response to an engine rotation Speed are provided, and these engine braking force and exhaust braking force are added in an addition circuit section 86.)
wherein the upper limit work rate calculator is configured to subtract the second deceleration work rate and the third deceleration work rate from the first 25deceleration work rate, and to thereby calculate the upper limit work rate of the 36electric power generator (see at least [¶ 0105] And a subtracter 87 Subtracting an addition value of the engine braking force and the exhaust braking force from the motor braking force of the motor braking force calculation circuit Section 83 is provided, and a motor braking torque output circuit Section 89 outputs this Subtracted value as a motor braking torque.)
Thus, Miyazaki in view of Shimizu, Spieker, Iura, Kato and Crombez disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode, data generated during each mode, and the deceleration associated with the vehicle’s aerodynamics and target deceleration. Nishina teaches a vehicle control apparatus that includes calculating a new deceleration based on engine speed and calculating an upper limit based on the new deceleration value.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu, Spieker, Iura, Kato and Crombez to incorporate the teachings of Nishina to calculate vehicle deceleration rate based on engine speed and calculating a new deceleration work rate based on engine speed and calculating an engine work rate upper limit based on the new deceleration value. Doing so allows for a more efficient method of operation of the vehicle.

Regarding claim 9 as best understood, Miyazaki in view of Shimizu, Spieker, Iura, Kato and Crombez disclose the invention as described above, with respect to claim 5. Miyazaki in view of Spieker, Kato, and Crombez disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode, data generated during each mode, and the deceleration associated with the vehicle’s aerodynamics and target deceleration. The above references fail to explicitly disclose a vehicle control apparatus that includes calculating a new deceleration based on engine speed and calculating an upper limit based on the new deceleration value.
However, Nishina teaches the vehicle control apparatus according to claim 6, further comprising:
a third work rate calculator configured to calculate a third deceleration work rate on a basis of a revolution speed of the engine, the third deceleration work rate corresponding to engine revolution resistance that decelerates the vehicle, (see at least [¶ 0104] Further, a rotation speed calculation circuit section 80 calculating an engine rotation Speed based upon a vehicle Speed, an engine braking calculation circuit Section 84 calculating an engine braking force generating in response to an engine rotation Speed, and an exhaust braking force calculation circuit Section 85 calculating an exhaust braking force in response to an engine rotation Speed are provided, and these engine braking force and exhaust braking force are added in an addition circuit section 86.)
wherein the upper limit work rate calculator is configured to subtract the 10second deceleration work rate and the third deceleration work rate from the first deceleration work rate, and to thereby calculate the upper limit work rate of the electric power generator (see at least [¶ 0105] And a subtracter 87 Subtracting an addition value of the engine braking force and the exhaust braking force from the motor braking force of the motor braking force calculation circuit Section 83 is provided, and a motor braking torque output circuit Section 89 outputs this Subtracted value as a motor braking torque.)
Thus, Miyazaki in view of Shimizu, Spieker, Iura, Kato and Crombez disclose a vehicle control apparatus for decelerating a vehicle based on a first and second mode, data generated during each mode, and the deceleration associated with the vehicle’s aerodynamics and target deceleration. Nishina teaches a vehicle control apparatus that includes calculating a new deceleration based on engine speed and calculating an upper limit based on the new deceleration value.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu, Spieker, Iura, Kato and Crombez to incorporate the teachings of Nishina to calculate vehicle deceleration rate based on engine speed and calculating a new deceleration work rate based on engine speed and calculating an engine work rate upper limit based on the new deceleration value. Doing so allows for a more efficient method of operation of the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668